Case 1:18-cr-00457-AJT Document 362 Filed 08/17/19 Page 1 of 54 PageID# 5089



                    UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF VIRGINIA
                            Alexandria Division

UNITED STATES OF AMERICA,          :
                                   :
v.                                 :    Criminal Case No. 1:18-CR-457 (AJT)
                                   :
BIJAN RAFIEKIAN, et al.            :


 DEFENDANT RAFIEKIAN’S MEMORANDUM OF LAW IN FURTHER SUPPORT OF
  MOTION FOR JUDGMENT OF ACQUITTAL PURSUANT TO FEDERAL RULE OF
  CRIMINAL PROCEDURE 29 AND IN SUPPORT OF MOTION FOR A NEW TRIAL
       PURSUANT TO FEDERAL RULE OF CRIMINAL PROCEDURE 33
Case 1:18-cr-00457-AJT Document 362 Filed 08/17/19 Page 2 of 54 PageID# 5090



                                                   TABLE OF CONTENTS

PRELIMINARY STATEMENT.......................................................................................................1
BACKGROUND .............................................................................................................................3
ARGUMENT ...................................................................................................................................6
          I.         THE COURT SHOULD GRANT JUDGMENT OF ACQUITTAL
                     UNDER RULE 29 ...................................................................................................6
                     A.         Legal Standard .............................................................................................6
                     B.         The Court’s Decision to Exclude Co-Conspirator Hearsay Compels
                                a Judgment of Acquittal on Both Counts .....................................................9
                                1.         The Court’s Co-Conspirator Ruling Is Irreconcilable with
                                           the Rule 29 Standard ......................................................................10
                                2.         Without Excluded Hearsay Evidence, There Was Essentially
                                           No Evidence of Turkish Involvement in FIG’s Work for
                                           Inovo .............................................................................................. 11
                     C.         The Government Failed To Introduce Substantial Evidence to
                                Support Guilt Beyond A Reasonable Doubt On Count Two ......................15
                     D.         The Government Failed To Introduce Substantial Evidence to
                                Support Guilt Beyond A Reasonable Doubt on Count One .......................17
                                1.         There Was No Substantial Evidence of Conspiracy to Act as
                                           an Unregistered Foreign Agent ......................................................18
                                2.         There Was No Substantial Evidence of Conspiracy to File a
                                           False FARA Statement ....................................................................28
          II.        THE COURT SHOULD GRANT A NEW TRIAL UNDER RULE 33 ................33
                     A.         The Evidence Weighed Strongly Against The Jury’s Verdict ....................34
                     B.         The Government’s Excessive Introduction Of Inadmissible
                                Hearsay For A Limited Purpose Requires A New Trial .............................35
                     C.         The Government Improperly Shifted the Burden to Rafiekian to
                                Prove His Innocence ..................................................................................37
                     D.         The Superseding Indictment Is Defective Because It Fails to State
                                an Essential Element of the Charged Offense. ...........................................41
                     E.         A New Trial is Warranted to Correct Erroneous Jury Instructions ............44
                                1.         The Jury Instructions Did Not Accurately Define
                                           “Materiality” .................................................................................44
                                2.         The Jury Instructions Failed to Incorporate Liparota ...................46
CONCLUSION ..............................................................................................................................47




                                                                       i
Case 1:18-cr-00457-AJT Document 362 Filed 08/17/19 Page 3 of 54 PageID# 5091



                                               TABLE OF AUTHORITIES

CASES:

Boeckenhaupt v. United States,
   392 F.2d 24 (4th Cir. 1968) .......................................................................................................9

Evans-Smith v. Taylor,
   19 F.3d 899 (4th Cir. 1994) .......................................................................................................8

Harms v. United States,
   272 F.2d 478 (4th Cir. 1959) .....................................................................................................8

In re Winship,
    397 U.S. 358 (1970) .............................................................................................................6, 40

Leocal v. Ashcroft,
   543 U.S. 1 (2004) .....................................................................................................................45

Liparota v. United States,
   471 U.S. 419 (1985) ...........................................................................................................44, 46

Reeves v. Sanderson Plumbing Prods., Inc.,
   530 U.S. 133 (2000) ...................................................................................................................7

Rubin v. Islamic Republic of Iran,
   138 S. Ct. 816 (2018) ...............................................................................................................45

Simmons v. South Carolina,
   512 U.S. 154 (1994) .................................................................................................................36

Sullivan v. Louisiana,
    508 U.S. 275 (1993) ...................................................................................................................6

United States v. Alerre,
   430 F.3d 681 (4th Cir. 2005) .....................................................................................................7

United States v. Beck,
   615 F.2d 441 (7th Cir. 1980) .....................................................................................................7

United States v. Becker,
   230 F.3d 1224 (10th Cir. 2000) .........................................................................................35, 36

United States v. Blue,
   808 F.3d 226 (4th Cir. 2015) ...................................................................................................15

United States v. Bonner,
   648 F.3d 209 (4th Cir. 2011) .....................................................................................................9


                                                                    ii
Case 1:18-cr-00457-AJT Document 362 Filed 08/17/19 Page 4 of 54 PageID# 5092



United States v. Campbell,
   977 F.2d 854 (4th Cir. 1992) ...................................................................................................34

United States v. Cass,
   127 F.3d 1218 (10th Cir. 1997) ...............................................................................................36

United States v. Daniels,
   973 F.2d 272 (4th Cir. 1992) .......................................................................................41, 42, 43

United States v. Falcone,
   311 U.S. 205 (1940) .................................................................................................................18

United States v. Fondren,
   417 F. App’x 327 (4th Cir. 2011) ..............................................................................................9

United States v. Gengler,
   No. 1:08 Cr. 12, 2009 WL 5549225 (E.D. Va. Oct. 23, 2009) ........................................8, 9, 18

United States v. Glenn,
   312 F.3d 58 (2d Cir. 2002)...................................................................................................8, 28

United States v. MacCloskey,
   682 F.2d 468 (4th Cir. 1982) .....................................................................................................7

United States v. Nukida,
   8 F.3d 665 (9th Cir. 1993) .........................................................................................................7

United States v. Parker,
   839 F.2d 1473 (11th Cir. 1988) ...............................................................................................19

United States v. Ray,
   61 F. App’x 37 (4th Cir. 2003) ..............................................................................................7, 8

United States v. Saint Louis,
   889 F.3d 145 (4th Cir. 2018) .......................................................................................37, 40, 41

United States v. Sallins,
   993 F.2d 344 (3d Cir. 1993).....................................................................................................35

United States v. Simon,
   964 F.2d 1082 (11th Cir. 1992) ...............................................................................................40

United States v. Souder,
   436 F. App’x 280 (4th Cir. 2011) ............................................................................................34

United States v. Stephens,
   482 F.3d 669 (4th Cir. 2007) .....................................................................................................9



                                                                   iii
Case 1:18-cr-00457-AJT Document 362 Filed 08/17/19 Page 5 of 54 PageID# 5093



United States v. White,
   443 F.3d 582 (7th Cir. 2006) ...................................................................................................44

STATUTES:

18 U.S.C.
   § 951(d) ....................................................................................................................................15
   § 951(d)(4) .........................................................................................................................15, 42

22 U.S.C.
   § 612(a) ....................................................................................................................................16
   § 618(a)(2) ...............................................................................................................................44

OTHER AUTHORITIES:

28 C.F.R. § 73.1(f) ...................................................................................................................16, 42

Black’s Law Dictionary .................................................................................................................45

2 Charles A. Wright, Federal Practice and Procedure § 461 (2d ed. 1982) .....................................7

2A Fed. Prac. & Proc. Crim. § 467 (4th ed.) ...................................................................................7

Fed. R. Crim. P.
   29(a) .....................................................................................................................................7, 15
   29(d)(1) ....................................................................................................................................33
   33(a) .........................................................................................................................................33

Fed. R. Evid. 104(a) ...................................................................................................................4, 10




                                                                        iv
Case 1:18-cr-00457-AJT Document 362 Filed 08/17/19 Page 6 of 54 PageID# 5094



                                PRELIMINARY STATEMENT

       More than a half-dozen times—across four different briefs, multiple oral arguments, and

even a motion for reconsideration—the government urged the Court to allow the admission of

alleged co-conspirator out-of-court statements for their truth. The reason for the government’s

persistence is obvious: Without such evidence—in fact, even with it—the government’s case was

extremely thin. Other than a brief, uneventful meeting in New York, the government offered no

evidence of any contacts between Rafiekian and the Turkish government at all, let alone evidence

of an agreement to act under Turkey’s “direction and control” (as 18 U.S.C. § 951 requires). The

government also offered no evidence that Rafiekian agreed with anyone else to commit an illegal

act, such as to hide Flynn Intel Group’s (“FIG”) work from the U.S. government. And, the

government offered no alleged co-conspirator testimony at trial, including from its erstwhile

cooperating witness, General Michael Flynn. By the end of trial, all that was left for the

government to do was urge the jury to join in the speculation that FIG’s public paid consulting and

lobbying work was really a front concealing Rafiekian’s work as a clandestine Turkish agent—

despite uncontroverted testimony that Rafiekian sought legal advice about registering under FARA

on two separate occasions.

       It is true that the jury returned a verdict mere hours after it began deliberating. But in

reserving decision on Rafiekian’s Rule 29 motion, this Court noted substantial issues with the

government’s case, recognizing that it was “very, very circumstantial” and “[m]uch of it is very

speculative.” The jury’s hasty verdict does not change that fact. This Court continues to play a

vital role in ensuring that there was legally sufficient evidence for the jury not only to conclude

that Rafiekian was possibly—or even probably—guilty of the crimes charged, but that he was in

fact guilty beyond a reasonable doubt.



                                                1
Case 1:18-cr-00457-AJT Document 362 Filed 08/17/19 Page 7 of 54 PageID# 5095



       Without the government’s proffered hearsay statements, the case against Rafiekian fails on

every level. Count Two charges Rafiekian with acting as an unregistered agent of a foreign

government. An essential element of that offense is that he was acting under the “direction and

control” of the government of Turkey. Yet the record is bereft of evidence that the Turkish

government was even aware of FIG’s work, let alone that it directed or controlled it. The facts

that FIG’s work happened to advance Turkey’s (alleged) goals, or that Turkey would have agreed

with or condoned FIG’s work, does not come close to permitting the inference that FIG was

therefore acting at Turkey’s direction and under Turkey’s control. Aside from a single brief

meeting in New York City (at which the government’s witness testified that FIG’s work was not

even discussed), essentially all of the government’s Turkey-related evidence was hearsay from

Ekim Alptkein that was inadmissible for its truth. No evidence allowed the reasonable inference

that Rafiekian was taking orders from Turkey.

       A similar absence of evidence compels a judgment of acquittal on Count One. As this

Court has recognized, to establish a conspiracy, the government must prove that the Defendant

agreed with at least one other person to do something illegal. In the absence of evidence that

Turkey was even aware of the Inovo project, let alone directed that work, neither of the illegal

objects Rafiekian allegedly agreed with others to do—to act as an unregistered agent of the

government of Turkey, and to lie about that agency relationship on a FARA form—was supported

by substantial evidence. And even if the government of Turkey had directed and controlled the

engagement (and there is no evidence it did), the prosecution still did not proffer substantial

evidence that Rafiekian agreed with another person to hide that alleged unlawful conduct.

       When the evidence viewed in the light most favorable to the prosecution calls for

speculation—i.e., if it gives equal or nearly equal circumstantial support to a theory of guilt as it



                                                 2
Case 1:18-cr-00457-AJT Document 362 Filed 08/17/19 Page 8 of 54 PageID# 5096



does to a theory of innocence—then a reasonable jury must necessarily entertain a reasonable

doubt. This Court has already concluded that the government cannot surpass a fifty percent

threshold even when the co-conspirator hearsay statements are considered for their truth. With

those statements properly excluded, the government’s proof further evaporates. Even drawing all

inferences in the government’s favor, no reasonable jury could have found Rafiekian guilty beyond

a reasonable doubt.

       For all of these reasons, the Court should grant the Defendant’s motion for judgment of

acquittal. Alternatively and at a minimum, the Court should grant a new trial pursuant to Federal

Rule of Criminal Procedure 33. This relief is mandated by the fact that the trial evidence was so

heavily weighted against the verdict, as well as other prejudicial errors at trial—such as (i) the

cumulative impact of the hearsay evidence admitted for a limited purpose, (ii) the government’s

improper burden-shifting arguments, (iii) an uncured defect in the Superseding Indictment, and

(iv) errors in the jury instructions that invited conviction based on unknowing conduct and even

immaterial misstatements or omissions in FIG’s FARA filing. Whether this Court grants acquittal

under Rule 29, or merely a new trial under Rule 33, the jury’s verdict cannot stand.

                                       BACKGROUND

       On December 12, 2018, Rafiekian was indicted on two counts arising from work performed

by FIG on behalf of Inovo relating to Turkey. Count One charged a conspiracy with two objects:

first, to knowingly act and cause others to act in the United States as an agent of the government

of Turkey without prior notification to the Attorney General, in violation of 18 U.S.C. § 951; and

second, to willfully make false statements of material fact or willfully omit material facts in a

document filed with the Attorney General under FARA. Count Two charged Rafiekian with

knowingly acting and causing others to act in the United States as an agent of the government of



                                                3
Case 1:18-cr-00457-AJT Document 362 Filed 08/17/19 Page 9 of 54 PageID# 5097



Turkey without prior notification to the Attorney General. On July 23, 2019, a jury returned a

verdict of guilty on both counts.

        The issue of co-conspirator hearsay was front-and-center throughout the proceedings.

Before trial, Rafiekian moved to exclude all out-of-court statements by his alleged co-conspirators,

including Ekim Alptekin (Inovo’s controlling shareholder), General Michael Flynn, and certain

Turkish officials. 1 After the government filed a response brief [ECF No. 198] and the court heard

oral argument, the government filed a supplemental brief [ECF No. 225] arguing for the first time

that the alleged co-conspirators statements were admissible as adoptive admissions.

        On July 9, the Court granted Rafiekian’s motion to exclude co-conspirator hearsay

statements, holding that the government had failed to establish the existence of a conspiracy by a

preponderance of the evidence and that the statements were not admissible as adoptive admissions.

[ECF No. 292 at 28]. In so holding, the Court applied the standard set forth in Federal Rule of

Evidence 104(a), which provides, “[t]he court must decide any preliminary question about whether

. . . evidence is admissible” and that “[i]n so deciding, the court is not bound by evidence rules[.]”

Fed. R. Evid. 104(a). Thus, the Court considered not only admissible evidence, but also the

hearsay statements themselves, which otherwise would not be admissible to prove the truth of the

matters asserted.

        On July 13, just days before trial, the government filed a Pre-Trial Memorandum on Co-

Conspirator Statements that offered a new argument for the admissibility of co-conspirator hearsay

statements: that the admissibility of co-conspirator statements under Federal Rule of Evidence




        1
          The central mischief of hearsay is that it allows a witness to testify without being subjected to cross-
examination. By charging Alptekin in the same indictment as Rafiekian, the government all but guaranteed that
Alptekin would be unavailable for direct and cross examination at trial.

                                                        4
Case 1:18-cr-00457-AJT Document 362 Filed 08/17/19 Page 10 of 54 PageID# 5098



801(d)(2)(E) did not require the existence of a criminal conspiracy, but rather, could be based on

any joint venture, including a lawful one. [ECF No. 310].

         On July 18, at the close of the government’s case, Rafiekian moved for judgment of

acquittal under Federal Rule of Criminal Procedure 29. Trial Tr. 810:5-7 (July 18, 2019), ECF No.

334. The Court reserved decision on the motion but expressed significant skepticism over the

government’s case. The Court stated:

         There are very substantial issues with respect to the sufficiency of the evidence as
         to many of the elements of both counts. It’s all very, very circumstantial. Much of
         it is very speculative.

Trial Tr. 850:24-851:2 (July 18, 2019), ECF No. 334.

         On July 20, the government filed a 39-page Amended Memorandum on Co-Conspirator

Statements and Opposing Defendant’s Rule 29 Motion—its fourth brief addressing co-conspirator

hearsay—which purported to summarize the evidence in the case establishing a conspiracy.

Rafiekian filed a brief in support of his Rule 29 motion on July 21, which also addressed the co-

conspirator hearsay issue. [ECF No. 342]. 2

         Upon the close of all the evidence, the Court confirmed its prior ruling that the out-of-court

statements of Rafiekian’s alleged co-conspirators were not admissible for their truth and rejected

the government’s argument that such hearsay was admissible via a showing of a lawful joint

venture. Trial Tr. 962:8-963:10 (July 22, 2019), ECF No. 350. The government then offered

another lengthy oral argument, seeking one last time to change the Court’s mind. Id. at 963:13-

987:21. In response, the Court again expressed doubt that the government had provided evidence

of any agreement to commit an illegal act:



         2
            Although some repetition is inevitable, Rafiekian has endeavored to avoid needless overlap between this
brief and its prior Rule 29 brief [ECF No. 342] to the extent practicable. Rafiekian respectfully requests that the Court
consider both briefs together in support of his Rule 29 motion.

                                                           5
Case 1:18-cr-00457-AJT Document 362 Filed 08/17/19 Page 11 of 54 PageID# 5099



       THE COURT: The conspiracy, though, is an agreement to do all of that unlawfully
       --

       MR. GILLIS: Yes, sir.

       THE COURT: -- that is, without the required notifications.

       MR. GILLIS: Yes, sir.

       THE COURT: Whether the defendant was required to file or whether he filed
       properly is a separate issue --

       MR. GILLIS: Yes, sir.

       THE COURT: -- from whether or not there was an agreement with somebody that
       he would not do that.

       MR. GILLIS: Yes, sir.

       THE COURT: And that’s where I’m sort of pulling up short.

Trial Tr. 971:1-15 (July 22, 2019), ECF No. 350.

       The Court treated the government’s latest argument as a motion for reconsideration (Trial

Tr. 996:9-11 (July 22, 2019), ECF No. 350) and denied that motion shortly thereafter (Trial Tr.

1053:13-1054:7 (July 22, 2019), ECF No. 351). The Court also continued to reserve decision on

Rafiekian’s Rule 29 motion, sending the case to the jury on July 22. Just a few hours after

deliberations began, the jury returned a verdict of guilty on Counts One and Two.

                                           ARGUMENT

I.     THE COURT SHOULD GRANT JUDGMENT OF ACQUITTAL UNDER RULE 29

       A.      Legal Standard

       The U.S. Constitution “protects the accused against conviction except upon proof beyond

a reasonable doubt of every fact necessary to constitute the crime with which he is charged.” In

re Winship, 397 U.S. 358, 364 (1970); see Sullivan v. Louisiana, 508 U.S. 275, 278 (1993)

(Constitution “require[s] . . . a jury verdict of guilty beyond a reasonable doubt”). That is because

it would be unconstitutional “to have a jury determine that the defendant is probably guilty.” Id.;

                                                  6
Case 1:18-cr-00457-AJT Document 362 Filed 08/17/19 Page 12 of 54 PageID# 5100



see, e.g., United States v. Ray, 61 F. App’x 37, 50 (4th Cir. 2003) (“[T]he fact that the evidence

would permit a jury to find that [the defendant] might have participated in the shooting with the

intent to further the drug conspiracy, or even that he probably did so, is not adequate to sustain

his conviction.”).

       Rule 29 thus offers “an important safeguard to the defendant,” in that “[i]t tests the

sufficiency of the evidence against him, and avoids the risk that a jury may capriciously find him

guilty though there is no legally sufficient evidence of his guilt.” United States v. Nukida, 8 F.3d

665, 670 (9th Cir. 1993) (quoting 2 Charles A. Wright, Federal Practice and Procedure § 461, at

637-38 (2d ed. 1982)). A court “must enter a judgment of acquittal of any offense for which the

evidence is insufficient to sustain a conviction.” Fed. R. Crim. P. 29(a). In doing so, the court

should consider “whether there is substantial evidence (direct or circumstantial) which, taken in

the light most favorable to the prosecution, would warrant a jury finding that the defendant was

guilty beyond a reasonable doubt.” United States v. MacCloskey, 682 F.2d 468, 473 (4th Cir.

1982); see United States v. Alerre, 430 F.3d 681, 693 (4th Cir. 2005) (citation omitted) (defining

“substantial evidence” as “evidence that a reasonable finder of fact could accept as adequate and

sufficient to support a conclusion of a defendant’s guilt beyond a reasonable doubt”). But while

this standard requires inferences to be drawn in favor of the government, it “not so strict that the

defendant’s evidence must be disregarded.” United States v. Beck, 615 F.2d 441, 448 (7th Cir.

1980). Instead, “[i]n considering the motion, the Court should examine the evidence as a whole

including that offered by the defendant.” Id.; see 2A Fed. Prac. & Proc. Crim. § 467 (4th ed.)

(“The court must look to all of the evidence.”); cf. Reeves v. Sanderson Plumbing Prods., Inc.,

530 U.S. 133, 151 (2000) (noting, in Rule 50 civil context, that court should consider “evidence




                                                  7
Case 1:18-cr-00457-AJT Document 362 Filed 08/17/19 Page 13 of 54 PageID# 5101



supporting the moving party that is uncontradicted and unimpeached, at least to the extent that

that evidence comes from disinterested witnesses”).

       As this Court has recognized, Rule 29 motion should be granted where the government

has failed to offer “more than mere speculation and conjecture” to support a given charge. United

States v. Gengler, No. 1:08 Cr. 12, 2009 WL 5549225, at *8 (E.D. Va. Oct. 23, 2009) (Trenga,

J.). “[C]ircumstantial evidence is equally available with direct evidence to prove the conspiracy,

but suspicion or conjecture cannot take the place of evidence.” Harms v. United States, 272 F.2d

478, 483 (4th Cir. 1959); see Evans-Smith v. Taylor, 19 F.3d 899, 908 n.22 (4th Cir. 1994) (“While

all inferences must be made in favor of the prosecution, leaps of logic should not be.”). In cases

where the evidence, though viewed deferentially, still gives “equal or nearly equal circumstantial

support to a theory of guilt and a theory of innocence, then a reasonable jury must necessarily

entertain a reasonable doubt,” and the court should enter a judgment of acquittal. United States

v. Glenn, 312 F.3d 58, 70 (2d Cir. 2002) (citation and internal quotation marks omitted). Though

“the government’s proof need not be so certain as to exclude all inferences of innocence, in a

case where the government’s overall evidence of guilt is so thin, the alternate hypotheses

consistent with innocence become sufficiently strong that they must be deemed to instill a

reasonable doubt in our hypothetical reasonable juror.” Ray, 61 F. App’x at 49 (citation omitted);

see, e.g., Glenn, 312 F.3d at 64 (reversing and remanding for entry of judgment of acquittal

despite circumstantial evidence showing that defendant had “motive and opportunity to commit

the crime,” that he “possessed a handgun, departed the general area of [the victim’s] death, and

reacted casually when informed of the shooting,” and later “made false statements to the police

about his activities around the time of the murder”).




                                                 8
Case 1:18-cr-00457-AJT Document 362 Filed 08/17/19 Page 14 of 54 PageID# 5102



             For example, the Fourth Circuit reversed a denial of a motion for judgment of acquittal

(and remanded for vacatur) despite a defendant’s extrajudicial confession to ATF agents, where

there was insufficient record evidence to corroborate that confession. See United States v.

Stephens, 482 F.3d 669, 673 (4th Cir. 2007). It has also affirmed a judgment of acquittal where

the government’s case rested on “missing, flawed, or contradictory facts” that led to the

conclusion that no reasonable trier of fact could hold the defendant guilty beyond a reasonable

doubt. United States v. Bonner, 648 F.3d 209, 213 (4th Cir. 2011). This court, too, has granted a

judgment of acquittal on a conspiracy count where there was “no evidence from which any

inference of such an agreement [to violate the law] could be reasonably drawn.” Gengler, 2009

WL 5549225, at *9. Moreover, on multiple occasions, courts in this district have granted

judgments of acquittal in Section 951 cases specifically, notwithstanding grave underlying

allegations of espionage-related conduct. 3

         B.        The Court’s Decision to Exclude Co-Conspirator Hearsay Compels a
                   Judgment of Acquittal on Both Counts

         This Court’s decision to exclude co-conspirator hearsay evidence, made after careful

consideration and extensive briefing and argument, has two important ramifications for

Rafiekian’s Rule 29 motion. First, the conclusion that the government failed to prove a conspiracy

by a preponderance of the evidence is incompatible with the jury’s finding of guilt beyond a

reasonable doubt. Second, in light of this Court’s ruling, which excluded the vast majority of the




         3
          See United States v. Fondren, 417 F. App’x 327, 330-31 (4th Cir. 2011) (noting that the Hon. Claude M.
Hilton of the Eastern District granted judgment of acquittal with respect to both Section 951 count and related
conspiracy count, notwithstanding evidence that defendant passed along classified information); Boeckenhaupt v.
United States, 392 F.2d 24, 25 n.1 (4th Cir. 1968) (noting that the Hon. Oren R. Lewis of the Eastern District granted
judgment of acquittal with respect to conspiracy to act as a foreign agent without registering, notwithstanding that
defendant accepted cash from a member of the Soviet embassy); see also Rule 29 Mot. [ECF no. 342] at 5.

                                                          9
Case 1:18-cr-00457-AJT Document 362 Filed 08/17/19 Page 15 of 54 PageID# 5103



government’s Turkey-related evidenced for its truth, there was insufficient evidence in the record

from which a reasonable jury could find Rafiekian guilty of either Count.

               1.      The Court’s Co-Conspirator Ruling Is Irreconcilable with the Rule 29
                       Standard

       A judgment of acquittal on Count One is the only outcome that is consistent with the

Court’s decision to exclude co-conspirator hearsay. Before and during trial, the Court was

repeatedly asked to consider whether the out-of-court statements of Rafiekian’s alleged co-

conspirators should be admitted for the truth of the matters asserted therein. At every turn, the

Court correctly concluded that the government had failed to prove a conspiracy by a preponderance

of the evidence, and excluded the hearsay statements for their truth. In reaching this conclusion,

the Court considered not only admissible evidence, but also the inadmissible hearsay statements

themselves. See Fed. R. Evid. 104(a).

       While the standards under Rule 29 and Evidence Rule 104(a) differ, those differences cut

both ways. See Tr. 822:3-7 (July 18, 2019), ECF No. 334 (recognizing some “tension” between

standards). Rule 29 is more deferential to the government than Rule 104(a) in the sense that it

requires the Court to draw favorable inferences in the government’s favor—though, it should be

noted, the Court drew numerous inferences in the government’s favor under Rule 104(a) as well.

See ECF No. 292 at 29 (inferring that “Alptekin/Inovo was acting on behalf of the Turkish

government” and “that the actual contract between Inovo and FIG was entered into by Inovo on

behalf of and at the direction of the Turkish government”). At the same time, Rule 29 is less

deferential to the government than Rule 104(a) in the sense that, under the latter, “the court is not

bound by evidence rules,” Fed. R. Evid. 104(a)—meaning that the Court was free to consider the

proffered hearsay itself under that Rule.




                                                 10
Case 1:18-cr-00457-AJT Document 362 Filed 08/17/19 Page 16 of 54 PageID# 5104



         If the government failed to prove the existence of a conspiracy under a preponderance of

the evidence standard (i.e., 51% confidence) even when considering the hearsay statements for

their truth, it necessarily failed to offer sufficient evidence that Rafiekian was guilty beyond a

reasonable doubt (i.e., much closer to 100% confidence) when those statements were excluded.

That is particularly true on the facts of this case, where the government relied heavily on the

substance of the hearsay statements themselves in seeking to prove the conspiracy. See generally

Gov. Opp’n to Mot. to Exclude Co-Conspirator Hearsay [ECF No. 198] at 4-5; Gov. Rule 29 Opp’n

[ECF No. 341]. With those hearsay statements excluded, the evidence supporting the existence of

a conspiracy—which already fell below even a 51% confidence threshold—is further diminished.

It would be in serious tension with the court’s prior ruling, and manifestly contrary to the evidence,

to permit the jury’s guilty verdict to stand upon such meager proof.

                  2.       Without Excluded Hearsay Evidence, There Was Essentially No Evidence of
                           Turkish Involvement in FIG’s Work for Inovo

         The Court’s co-conspirator ruling is important in another way. Over the course of pretrial

proceedings and trial, the government persisted in seeking to admit the proffered co-conspirator

hearsay for its truth for a reason: without it, the government’s case was entirely speculative,

particularly once the government elected not to seek testimony from Michael Flynn. 4 Indeed, once

the hearsay statements by Flynn and Alptekin were properly excluded, the government’s case was

almost entirely bereft of evidence connecting Turkey to Rafiekian at all. At most, the government’s

evidence established that FIG’s work for Inovo was designed to advance policy goals that the




         4
           At a hearing on June 13, 2019, the government stated, “we do not contend that General Flynn was a part of
[the] conspiracy.” Hr’g Tr. 65:21-22 (June 13, 2019), ECF No. 213. Three weeks later, on July 3, the government
reversed this position and contended for the first time that Flynn was a co-conspirator. [ECF No. 261]. The
government’s change of position was not based on any new evidence or showing that Flynn was actually involved in
the alleged conspiracy, but rather was a tactic to introduce Flynn’s out-of-court statements after it was determined that
he could not credibly testify as a witness at trial.

                                                          11
Case 1:18-cr-00457-AJT Document 362 Filed 08/17/19 Page 17 of 54 PageID# 5105



Turkish government would have condoned or agreed with. Such evidence falls short of direction

and control.

       As discussed in greater detail in Rafiekian’s earlier Rule 29 brief [ECF No. 342 at 7-13],

the evidence in the record overwhelmingly weighs against a finding that Turkey directed and

controlled FIG’s work. Every witness with personal knowledge of the project testified consistently

that Alptekin or Inovo was the client, not the government of Turkey. Trial Tr. 440:5-7 (July 17,

2019), ECF No. 330 (McCauley); id. at 465:1-6 (Boston); id. at 623:10-13 (July 17, 2019), ECF

No. 331 (Miller); id. at 686:22-23 (July 18, 2019), ECF No. 333 (Lowman); id. at 713:4-5

(Courtovich). There is no dispute that Alptekin acted like the client: He made the payments to

FIG from his own personal bank account (GEX 25A, 34, 38), and he participated as the client

representative on weekly update calls and meetings with FIG (Trial Tr. 396:13-16 (July 17, 2019),

ECF No. 330 (McCauley)); id. at 423:1-4 (McCauley, testifying that Alptekin made requests of

FIG during these calls); id. at 451:19-24 (Boston); id. at 455:2-4 (Boston); id. at 459:5-15 (Boston);

id. at 465:17-21 (Boston) (“Q: [W]hat was Alptekin’s role during those 30-minute weekly update

calls? A: I saw him as the client asking questions about our progress and we informed him as to

where we were with the project.”); id. at 481:5-9 (Boston); id. at 496:22-497:6 (Boston); id. at

503:6-9 (Boston); id. at 505:4-10 (Boston). Moreover, Alptekin’s statements during the November

2, 2016 meeting conclusively show that Alptekin viewed himself as the client. Expressing his

frustration that FIG had not produced more results, he stated: “I paid for this? This is what I paid

for?” Trial Tr. 432:1-4 (July 17, 2019), ECF No. 330 (McCauley) (emphasis added).

       In contrast, there is no evidence that any Turkish official ever acted as FIG’s client,

participated in weekly update calls with FIG, or funded any portion of FIG’s work. There is

likewise no competent evidence that Alptekin acted as an intermediary between FIG and the



                                                 12
Case 1:18-cr-00457-AJT Document 362 Filed 08/17/19 Page 18 of 54 PageID# 5106



government of Turkey. For example, there was no evidence, nor even a proffer of evidence, that

Alptekin conveyed during the weekly update calls any request from the Turkish government to

FIG, nor is there evidence that Alptekin reported back to any Turkish official regarding the

information he received during these updates. See Trial Tr. 465:17-25 (July 17, 2019), ECF No.

330 (Boston) (“Q: And do you know what Alptekin did with the information that he received

during those weekly 30-minute update calls? A: No, sir.”). In fact, without considering Alptekin’s

hearsay statements for their truth, there was not even any proof that Alptekin was an intermediary—

or ever even in contact with—the Turkish government.

       Indeed, the sole admitted evidence that Turkish government officials ever communicated

with Rafiekian, Alptekin, or Flynn relates to the September 19, 2016 meeting between FIG

representatives and Turkish officials in New York City. This meeting, however, cannot support a

finding of direction and control. According to the uncontradicted testimony of Brian McCauley,

one of the government’s witnesses and the only witness who attended the meeting, there was no

discussion of FIG’s work at this meeting, and no Turkish officials gave any orders to Rafiekian or

FIG or asked them to do anything. Trial Tr. 440:14-17 (July 17, 2019), ECF No. 330 (“Q: And at

this meeting, there was really no discussion at all of FIG and any work that FIG was doing,

correct?” A: No, sir, there wasn’t.”); id. at 442:1-3 (“Q: But there was no request from any

Turkish official for Flynn Intel Group to do anything? A: No, sir.”).

       Moreover, McCauley did not testify that the September 19 meeting was related to any

ongoing project for the government of Turkey. Instead, McCauley gave uncontradicted and

unimpeached testimony only as to a “potential project [that was] being discussed” after the

meeting that night (not an ongoing one), with a “budget of $330,000” (not the $600,000 that Inovo

had already begun paying FIG). ECF No. 341 at 25 (emphasis added). Whatever project



                                                13
Case 1:18-cr-00457-AJT Document 362 Filed 08/17/19 Page 19 of 54 PageID# 5107



McCauley had in mind, it was plainly not the same as the Inovo engagement, which had already

been signed and partially paid for weeks before the New York meeting. See GEX 25A, 151B. The

government never reconciles this discrepancy or explains why, if FIG had actually undertaken a

secret project for Turkey back in late July or early August, its own witness would testify that

Rafiekian and FIG were still pursuing a “potential project” with Turkey nearly two months later.

ECF No. 341 at 25.

       The government’s “proof” of direction and control relies on alleged similarities between

the project as it was envisioned (i) when the Defendant hoped FIG would be engaged by the

Turkish government, and (ii) after it was determined that FIG would actually be engaged by Inovo,

a private business. For example, the government argues that the project was focused on Gulen

throughout, and that Rafiekian repeated the same Ayatollah Khomeini “apple tree” story on several

occasions. This argument is flawed, however, because it assumes that Rafiekian actually did reach

an agreement with the Turkish government to perform work on its behalf. There is no evidence in

the record that this ever occurred. See Trial Tr. 229:4-230:15 (July 16, 2019), ECF No. 326 (Kelner

explaining that the Defendant told him that the hoped-for engagement by the Turkish government

never came to fruition). Without such evidence, all the government can show is that FIG’s work

for Inovo was consistent with the work that Rafiekian envisioned FIG would perform (but

ultimately did not perform) on behalf of the government of Turkey. That is not sufficient to prove

Turkey’s direction and control.

       In sum, beyond the brief and uneventful September 19 meeting, there is no evidence

whatsoever that Rafiekian had any contact with any official of the Turkish government. There is

certainly no evidence that Rafiekian agreed to act as a Turkish agent without disclosure to the U.S.

government. That deficiency in proof, standing alone, is fatal to the government’s case.



                                                14
Case 1:18-cr-00457-AJT Document 362 Filed 08/17/19 Page 20 of 54 PageID# 5108



       C.      The Government Failed To Introduce Substantial Evidence to Support Guilt
               Beyond A Reasonable Doubt On Count Two

       The government’s failure of proof becomes clear when considering each element of the

two counts of conviction. If the Court concludes that there is a lack of substantial evidence with

respect to even one element of either count, it “must enter a judgment of acquittal” for that count.

Fed. R. Crim. P. 29(a) (emphasis added).

       In order to prove Count Two, which charges Rafiekian with acting as an unregistered

foreign agent in violation of 18 U.S.C. § 951, the government was required to prove the following

elements: (1) that Rafiekian knowingly acted in the United States as an agent of a foreign

government; (2) that he knowingly engaged in conduct other than a legal commercial transaction;

and (3) that he knowingly failed to notify the Attorney General that he would be acting as an agent

of the foreign government before doing so. Final Jury Instruction No. 41. The government failed

to proffer substantial evidence of any of those elements.

       First, the government failed to establish that Rafiekian acted as an agent of a foreign

government. An “agent of a foreign government” is one “who agrees to operate within the United

States subject to the direction and control of a foreign government or official.” 18 U.S.C. § 951(d)

(emphasis added). The government failed to proffer substantial evidence of Turkey’s involvement

in FIG’s work at all, and therefore necessarily failed to establish that he agreed to act at Turkey’s

direction and control (let alone “knowingly”). See, e.g., United States v. Blue, 808 F.3d 226 (4th

Cir. 2015) (reversing denial of judgment of acquittal for conspiracy to distribute over 100 grams

of heroin found in an apartment, where government failed to proffer substantial evidence that

defendant knew heroin was there).

       Second, the government failed to present substantial evidence that Rafiekian knowingly

engaged in conduct other than a “legal commercial transaction.” 18 U.S.C. § 951(d)(4); see ECF


                                                 15
Case 1:18-cr-00457-AJT Document 362 Filed 08/17/19 Page 21 of 54 PageID# 5109



No. 292 at 2. The government theorized that Rafiekian was not engaged in a legal commercial

transaction because his conduct allegedly violated FARA. But a violation of FARA, like Section

951, requires proof that Rafiekian acted as an agent of a foreign principal—in this case, the

government of Turkey. See 22 U.S.C. § 612(a); see also Final Jury Instruction No. 35. Because

the government failed to introduce such evidence, it cannot establish the absence of a legal

commercial transaction.

         The government also failed to proffer substantial evidence that Rafiekian knew he was

engaged in conduct other than a legal commercial transaction. See Final Jury Instruction No. 41

(requiring that the government prove Rafiekian “knew he was a person who agreed . . . to engage

in conduct other than a ‘legal commercial transaction’”). 5 As discussed in Rafiekian’s prior Rule

29 brief, the unrebutted trial testimony revealed that Rafiekian contacted two separate attorneys

for the specific purpose of assisting with FARA registration. See ECF No. 342 at 14-15; see also

Trial Tr. 270:12-272:23 (July 16, 2019), ECF No. 326 (Kelner, testifying that Rafiekian contacted

him and his partner, Robert Lenhard, regarding advice on FARA before seeking advice from Robert

Kelley); id. at 858:4-8 (July 18, 2019), ECF No. 334 (Kelley: “I said that I was -- is it a foreign

government or a foreign political party, and he said, no, it’s a private company. And I said, You

don’t have to register at FARA. You can register at [] Lobbying Disclosure Act in the Congress.”).




         5
            In his prior Rule 29 brief, Rafiekian argued that the government was required to prove that he acted
“willfully” in order to prove that he violated FARA for the purpose of establishing the absence of a legal commercial
transaction. The Court later determined that the appropriate mens rea is knowledge, not willfulness. Trial Tr. 960:13-
23 (July 22, 2019), ECF No. 350. As a practical matter, however, there is little difference between willfulness (which
requires knowledge that conduct was unlawful) and the Court’s ruling that the government must prove Rafiekian knew
he was not engaged in a legal commercial transaction (which requires knowledge that his conduct was “prohibited by
federal or state legislation or implementing regulations”). 28 C.F.R. § 73.1(f). Accordingly, Rafiekian’s argument in
his prior Rule 29 brief that the government failed to prove a willful violation of FARA applies equally here to his
argument that he did not knowingly engage in conduct other than a legal commercial transaction.

                                                         16
Case 1:18-cr-00457-AJT Document 362 Filed 08/17/19 Page 22 of 54 PageID# 5110



That uncontradicted testimony is totally inconsistent with the government’s allegation that

Rafiekian knew he was in violation of FARA. 6

         Finally, the government failed to show that Rafiekian knowingly failed to register with the

Attorney General, for the same reasons. To be sure, the government’s theory ascribes nefarious

(and convoluted) motives to Rafiekian’s encounters, including an apparent desire to retain

attorneys for a FARA filing with the intention of misleading them. But faced with uncontradicted

evidence that he contacted two attorneys for the express purpose of filing under FARA, no rational

jury could find beyond a reasonable doubt that Rafiekian knew he was acting as an unregistered

foreign agent.

         For all of these reasons, the government’s failure to proffer substantial evidence of

Turkey’s involvement in FIG’s work requires dismissal of Count Two.

         D.       The Government Failed To Introduce Substantial Evidence to Support Guilt
                  Beyond A Reasonable Doubt on Count One

         The Government also failed to proffer substantial evidence to support a guilty verdict on

Count One, which charges Rafiekian with conspiracy to act as an unregistered foreign agent and

conspiracy to make materially false statements or omissions in a FARA filing. As relevant here,

the final jury instructions required the government to prove: (1) that a conspiracy existed to

commit either of two unlawful acts (to act as an unregistered agent or to willfully make false

statements on a FARA form); (2) that, at some time during the existence of the conspiracy,




         6
            McCauley’s testimony that Rafiekian wanted to “keep it under the radar” does not change the analysis.
Trial Tr. 414:1-4 (July 17, 2019), ECF No. 331 (“He [Rafiekian] said: Brian, the General wants me to file with DOJ.
He said: But to keep it under the radar, we’ll file with -- it was either commerce or Congress.”). McCauley testified
that this conversation took place after the September 19 meeting in New York (see id. at 411:23-24)—and therefore
after Rafiekian had already received legal advice from Kelley that he did not need to file under FARA, which Kelley
testified took place in the first week of September (Trial Tr. 856:13-14 (July 18, 2019), ECF No. 334). The reference
to filing with “Congress” in McCauley’s testimony is a direct reference to the LDA, and Rafiekian had by that point
consulted with counsel, who informed him that FIG could file under the LDA instead of FARA.

                                                        17
Case 1:18-cr-00457-AJT Document 362 Filed 08/17/19 Page 23 of 54 PageID# 5111



Rafiekian knew its purpose; and (3) with knowledge of the conspiracy’s purpose, Rafiekian

deliberately joined it. Final Jury Instruction No. 33.

       As this Court recognized at trial, the critical question is whether the government introduced

substantial evidence of a conspiracy to act “unlawfully . . . that is, without the required

notifications,” as “[w]hether the defendant was required to file or whether he filed properly is a

separate issue . . . from whether or not there was an agreement with somebody that he would not

do that.” Trial Tr. 971:1-12 (July 22, 2019), ECF No. 350. Without substantial evidence that

Rafiekian knowingly and deliberately agreed to do something illegal, there was no conspiracy.

See Gengler, 2009 WL 5549225, at *9 (granting judgment of acquittal on conspiracy count where

there was “no evidence from which any inference of such an agreement [to violate the law] could

be reasonably drawn”); see also United States v. Falcone, 311 U.S. 205, 210 (1940) (“Those

having no knowledge of the conspiracy are not conspirators.”). Once again, the government failed

to proffer substantial evidence with respect to either allegedly illegal object of the conspiracy.

               1.      There Was No Substantial Evidence of Conspiracy to Act as an
                       Unregistered Foreign Agent

       The government’s core theory is that Rafiekian conspired to hide the fact that Turkey was

directing and controlling FIG’s work for Inovo. Because there is no evidence that the government

of Turkey was involved in the project, however, there was nothing to disclose and nothing to hide.

It is no crime to fail to disclose something that legally does not need to be disclosed. Because

there was no admissible evidence that Rafiekian or FIG agreed to act under Turkey’s direction and

control, to believe in the very existence of the alleged conspiracy in the first place requires

extensive speculation from circumstantial evidence.

       Any circumstantial evidence, even granting all inferences in favor of the government, is at

least equally consistent with an agreement to do something lawful—namely, to act on behalf of

                                                 18
Case 1:18-cr-00457-AJT Document 362 Filed 08/17/19 Page 24 of 54 PageID# 5112



Inovo/Alptekin rather than to act on Turkey’s behalf (never mind to do so without registering).

See, e.g., United States v. Parker, 839 F.2d 1473, 1478 (11th Cir. 1988) (“The appellants certainly

directed their efforts toward the common goal of making money for themselves and their employer.

But to support a conspiracy conviction, the evidence must establish a common agreement to violate

the law.”).

       The government relies on four main categories of evidence to support the existence of a

conspiracy: (i) the use of encrypted communications and references to confidentiality, (ii) the

$40,000 payments from FIG to Inovo, (iii) Rafiekian’s failure to disclose Turkey’s connection to

the project and supposed “false cover story” that FIG had been retained by a private business, and

(iv) alleged parallel false statements made by Rafiekian, Alptekin, and Flynn. As discussed below,

however, whether considered alone or collectively, none of these allegations supports the jury’s

guilty verdict beyond a reasonable doubt; instead, all are equally or more consistent with legal

behavior.

       (i) Encrypted Communications and Confidentiality. The government suggests that a

conspiracy can be inferred from the use of encrypted communications and references to

confidentiality. See, e.g., Trial Tr. 35:14-20 (July 15, 2019), ECF No. 324 (Gibbs: “As you will

hear, Alptekin and the defendant . . . worked hard to keep this confidential. They only discussed

Turkey’s involvement in the project with a limited number of people, and they used various types

of encryption to ensure that they could communicate securely about Gulen.”). But multiple

witnesses testified that the use of encrypted communications is commonplace and unremarkable

given the importance of cybersecurity. E.g., Trial Tr. 137:3-16 (July 16, 2019), ECF No. 325

(Nadarajah agreeing that it would be “unsurprising that companies would be taking steps to

increase their cyber security and the security of their data”); Trial Tr. 524:21-525:6 (July 17, 2019),



                                                  19
Case 1:18-cr-00457-AJT Document 362 Filed 08/17/19 Page 25 of 54 PageID# 5113



ECF No. 331 (Boston agreeing that it is “not remarkable to you that this company that Mr. Flynn

headed would use encryption software”). Nor is it remarkable that FIG would want to keep certain

aspects of the project confidential. See Trial Tr. 641:23-642:8 (July 17, 2019), ECF No. 331

(Miller: “Q: Do you think there’s anything untoward about potentially keeping a client’s identity

as low profile as possible? A: No. . . . Q: Is it not unusual for a client to want to keep a low

profile? A: No, it’s not unusual.”).

       Given the many reasons why a company co-owned by a former military intelligence officer

would want to protect its sensitive information—particularly at the beginning of a new

representation—mere secrecy does not permit a reasonable inference of an unlawful conspiracy,

as this Court has recognized. See ECF No. 292 at 29 (although “[t]here is some mention [in the

government’s evidence] of ‘confidentiality’ and limiting the number of people privy to the

discussions concerning the retention of FIG in communications between Alptekin and Rafiekian,

. . . those references are in the context of Alptekin’s then on-going, preliminary, formative business

discussions with FIG.”).

       The government’s premise is also wrong. The idea that Rafiekian was interested in keeping

the Inovo-related work a secret is inconsistent with the fact that Rafiekian sought legal advice

about filing under FARA, and later publicly filed under the LDA based on the legal advice

received. Trial Tr. 858:4-8 (July 18, 2019), ECF No. 334 (Kelley). Rafiekian also consulted with

experienced attorneys at Covington, a respected law firm, in connection with the FARA filing.

Covington conducted extensive work to develop an objectively accurate explanation of FIG’s work

for Inovo, based upon interviews with several FIG personnel and review of pertinent emails,

contracts, work product, and public information. Trial Tr. 223:9-13 (July 16, 2019), ECF No. 326

(Kelner). Although the government quibbles with some of the details of the FARA filing, this



                                                 20
Case 1:18-cr-00457-AJT Document 362 Filed 08/17/19 Page 26 of 54 PageID# 5114



Court has correctly held that any alleged inaccuracies in the filing are “not sufficient to allow any

inference of the alleged conspiracies,” in light of the robust disclosures contained therein. 7 [ECF

No. 292 at 29]. There is a big difference between a general desire to maintain a low profile for

sensitive work and a willingness to break the law to do so. While the evidence may establish the

former, it falls well short of the latter.

         (ii) Failure to Disclose Turkey’s Involvement to FIG Representatives. The government

next argues that a conspiracy may be inferred because Rafiekian did not disclose Turkey’s

connection to the project to “internal and external associates.” See generally ECF No. 341 at 22-

24. But this argument begs the question, as in the absence of evidence that Turkey directed and

controlled the project, there was nothing for Rafiekian to disclose.

         In its closing, the government relied heavily on Rafiekian’s communications with Alptekin

on August 10 and 11, 2016, which the government contended reflected a switch from Project Truth

(contemplating work directly for the government of Turkey) to Project Confidence (contemplating

work directly for Inovo). See Trial Tr. 1127-1131 (July 22, 2019), ECF No. 351. But there was

no evidence that anything untoward was being hidden, as there was no evidence of Turkish

direction and control in the first place. The government also cites the absence of email traffic

reflecting the “switch.” Trial Tr. 1130:11-22 (July 22, 2019), ECF No. 351. But that argument

calls for immense speculation, given how many communications between Rafiekian and Alptekin


           7
             Although the government insists that the FARA forms should have been worded differently, the evidence
it relies on to argue that the information in the forms was false or incomplete is, as a practical matter, the same evidence
that Covington relied upon when it prepared the forms. The trial confirmed that, with rare exceptions, Covington
indeed had the relevant documents in its possession—including, for example various communications between
Rafiekian and Alptekin, including emails in which Alptekin referenced communications with Turkish officials, the
“green light” email (DEX 102G), and emails relating to the $40,000 payments from FIG to Inovo (DEX 102L). See
generally DEX Ex. 102A-M. The only documents the government claims were not already in Covington’s possession
are the “Skype conversations involving Rafiekian and Alptekin,” ECF No. 341 at 34, in which Alptekin claims to be
in contact with Turkish officials in August and September—but those are the very same hearsay statements the Court
properly excluded. And even considering the hearsay, as Covington might have, they do not materially add to the mix
of information that Covington did have.

                                                            21
Case 1:18-cr-00457-AJT Document 362 Filed 08/17/19 Page 27 of 54 PageID# 5115



mentioned phone calls where such an exact conversation could have taken place. See, e.g., GEX

9 (Email from Alptekin to Defendant, July 29, 2016: “Can we skype tomorrow am your time?”);

GEX 8B, 11.

       Once again, the government’s premise is wrong. The record makes clear that Rafiekian

did not hide the existence of the New York meeting—the lone substantiated example of a contact

between Rafiekian and Turkey—from his associates. Although the government maintains that

McCauley and Boston were both somehow misled about Turkey’s involvement, ECF No. 341 at

22-23, its own evidence reveals that both of them were aware of the New York meeting with

Turkish officials; indeed, McCauley attended it. See Trial Tr. 405:19-24 (July 17, 2019), ECF No.

330 (McCauley and Woolsey, who were not part of the charged conspiracy, attended New York

meeting); ECF No. 341 at 35 n.19 (government acknowledging that “McCauley, who only worked

on Project Confidence for FIG, was nonetheless invited to the New York meeting.”); Trial Tr.

455:5-19 (July 17, 2019), ECF No. 330 (Boston) (“Q: At some point, did the defendant tell you

about a meeting that was planned for in New York City? A: Briefly, yes. He mentioned there was

a high-level meeting in New York. . . . Q: And when he told you it was a high-level meeting in

New York, what did he say, if anything, about who these high-level people were? A: They would

be senior officials from the Turkish government.”).

       The government also argues that, to hide the supposedly “true” identity of his client,

Rafiekian “repeated the same false cover stories to multiple individuals” i.e., that the project was

funded by a “private business[]” with the goal of improving confidence in the Turkish economy.

[ECF No. 341 at 6-7]. That narrative, however, is true: The government’s uncontradicted evidence

showed that FIG’s work came directly from Alptekin’s bank accounts, not from Turkish

government sources. And while the engagement ultimately focused on Gulen, the government’s



                                                22
Case 1:18-cr-00457-AJT Document 362 Filed 08/17/19 Page 28 of 54 PageID# 5116



witnesses testified there was a clear connection between the Turkish economy and Gulen, who was

believed to be having a negative impact on economic stability in Turkey. Trial Tr. 597:24-598:13

(July 17, 2019), ECF No. 331 (Miller); id. 635:24-636:7 (Miller: “Q: There was a connection in

your mind, I believe you testified on direct, between Gulen, the coup, and economic stability in

Turkey, correct? A: Correct. Q: And that was the understanding at that first meeting? A: Yes.

Q: And that was your understanding at subsequent meetings as well? A: Yes.”); see also id.

449:1-12 (July 17, 2019), ECF No. 330 (Boston, noting connection between the coup and the

tourism industry in Turkey); id. 705:4-9 (July 18, 2019), ECF No. 333 (Courtovich: “[I]t was

explained to us that private investors around the world are not understanding the Gulen role in

trying to drive instability in Turkey.”). 8

        (iii) $40,000 Payments from FIG to Inovo. The government relies heavily on two

$40,000 payments from FIG to Inovo, which the government labels a “kickback for acting as an

intermediary with the Turkish government.” [ECF No. 341 at 19]. But the trial evidence showed

that Alptekin first paid FIG, and FIG sent back a portion of those payments to Inovo, a company

wholly owned and controlled by Alptekin. (GEX 25A, 34, 38). Given that money was both

coming from and returning to Alptekin, it is purely speculative to assume that this was evidence

of an illegal kickback rather than a refund or consulting fee, or even that the original source of the

funds was the Turkish government rather than “some wealthy Turkish businessmen.” Tr. 395:22-

24 (July 17, 2019), ECF No. 331 (McCauley); see id. at 384:22-385:20 (government did not seek

Turkish banking records). As this Court aptly observed, “[w]hatever inferences can be reasonably



        8
            That the government never understood the linkage between a focus on Gulen and the political and economic
stability of Turkey does not mean that Alptekin or Rafiekian did not see such linkage. The government chose to dwell
extensively on Rafiekian’s example of the simple cleric sitting under the apple tree. Given how that turned out for
Rafiekian’s native land, there is little wonder why he would see a link between exposing Gulen as a malefactor and
political and economic stability in Turkey.

                                                        23
Case 1:18-cr-00457-AJT Document 362 Filed 08/17/19 Page 29 of 54 PageID# 5117



drawn from that arrangement, one cannot reasonably infer an agreement or understanding that

Rafiekian would act as an undisclosed Turkish agent or cause the filing of a false FARA statement.”

[ECF No. 292 at 31].

        (iv) “Parallel” Statements to Covington. The government also contends that Rafiekian,

Alptekin, and Flynn all made false and “substantially identical” statements to Covington regarding

(a) “the nature of the New York meeting with Turkish ministers and the meeting’s connection to

Project Confidence; (b) the nature of the payments to Alptekin; (c) the direct solicitation of Flynn’s

op-ed by Alptekin and his subsequent involvement in it; and (d) Alptekin’s direct coordination

with Turkish ministers throughout all of Project Confidence.” [ECF No. 341 at 7]. Besides hinging

on out-of-court statements that cannot be considered for their truth, this argument fails for multiple

additional reasons: the statements were not false, they were not parallel, and they were often not

material to the alleged conspiracy.

       The New York Meeting. The government claims a conspiracy can be inferred from

allegedly parallel false statements regarding the September 19, 2016 meeting in New York,

including Rafiekian’s statement that the meeting was “unrelated to Project Confidence.” This

statement, however, was not false: the undisputed evidence at trial was that Project Confidence

was not a topic at the meeting. Trial Tr. 440:14-17 (July 17, 2019), ECF No. 330 (McCauley: Q:

“And at this meeting, there was really no discussion at all of FIG and any work that FIG was doing,

correct? A: No, sir, there wasn’t.”). It was also not made in parallel with any alleged co-

conspirator: neither Flynn nor Alptekin made any similar statement to Covington. Kelner testified

to Flynn’s hearsay statement that the “Inovo contract”—i.e., Project Confidence—was a brief topic

of discussion at the meeting. 9 Trial Tr. 231:16-21 (July 16, 2019), ECF No. 326. And Alptekin



       9
           Flynn’s statement is hearsay and inadmissible for its truth.

                                                          24
Case 1:18-cr-00457-AJT Document 362 Filed 08/17/19 Page 30 of 54 PageID# 5118



did not make any statement to Covington on this topic, false or otherwise. See generally GEX

93B. Finally, the FARA filing disclosed that the meeting was “for the purpose of understanding

better the political climate in Turkey at the time, as background for the project.” DEX 60 at 0025

(emphasis added). Although both Rafiekian and Flynn received a copy of the draft FARA filing,

neither objected to this characterization or suggested that it be revised. See Trial Tr. 254:12-255:4

(July 16, 2019), ECF No. 326 (Kelner). If the government’s theory were correct, one might expect

both of these men to object to the inclusion of that sentence, which would supposedly contradict

their “cover story.” 10 That neither person did so is compelling evidence that no such conspiracy

existed. 11

         Alptekin’s Involvement in the Op-Ed. The government relies on statements allegedly made

by Rafiekian, Flynn, and Alptekin relating to the op-ed, including Rafiekian’s statements that the

op-ed was “not part of Project Confidence” and that it was “General Flynn’s idea to write it.” ECF

No. 341 at 36 (quoting Tr. 235:2-12 (July 16, 2019), ECF No. 326 (Kelner)). The evidence at trial,

however, supports Rafiekian’s statement that the op-ed was not part of FIG’s work for Inovo. In

particular, Boston testified that although the topic of an op-ed was discussed with Alptekin during

a phone call on October 7, 2016, the participants on the call determined that “an op-ed would be

outside the scope of the original contract,” and that an op-ed “would need additional funding.”

Trial Tr. 484:2-11 (July 17, 2019), ECF No. 330 (emphasis added). There was no evidence that


         10
             In fact, Rafiekian did object to certain aspects of the filing, indicating that he had no problem raising such
concerns with Covington, and lending greater evidentiary weight to his silence. See Trial Tr. 254:12-255:4 (July 16,
2019), ECF No. 326.
          11
             At bottom, the government’s argument is an illustration how the government has distorted innocent facts
into a speculative case for guilt. Different people could have different subjective judgments about what the New York
meeting was about. Rafiekian understandably could have thought it was unrelated to Project Confidence because
FIG’s work for Inovo never came up during the meeting. Someone else, sitting in the same meeting, might have
thought it was related to Project Confidence because the discussion largely focused on Gulen, the same topic FIG was
focused on. In that case, both would have been telling the truth. In any event, what is material to the charge of
conspiracy to make a false statement is that Covington had all of the pertinent information and accurately described
the September 19 meeting in New York.

                                                           25
Case 1:18-cr-00457-AJT Document 362 Filed 08/17/19 Page 31 of 54 PageID# 5119



Alptekin ever gave additional funding to FIG that might bring the op-ed within the scope of the

engagement. 12 Nor was there any record evidence contradicting Rafiekian’s statement that the

idea for the op-ed originated with Flynn, such as testimony from Flynn himself.

        The government has also suggested that Rafiekian lied to Covington when he said that

Alptekin was not happy about the op-ed and did not want it to be published. See Trial Tr. 238:5-9

(July 16, 2019), ECF No. 326. But there is support in the record for this statement as well:

Alptekin expressed “concern” about the op-ed, yet Flynn ignored this concern and published it

anyway. See DEX 48A (Email from Rafiekian to Alptekin, dated Nov. 4, 2016: “The attached

article will be published on Monday. . . . I told MF [Michael Flynn] about your advice and

concern. He wants you to know that he appreciates your professional and valuable advice on a

personal level.”). Finally, the FARA filing disclosed considerable detail about the op-ed, including

that it was “based, in part, on research conducted by Flynn Intel Group under the Inovo

engagement,” that “the op-ed addresse[d] subject matter related to the research that Flynn Intel

Group conducted for Inovo,” and that “a draft of the op-ed was shared with Inovo in advance of

publication.” DEX 60 at 0026. Again, if Rafiekian and Flynn had been engaged in a conspiracy

to obscure Inovo’s connection to the op-ed, one might have expected them to object to these

disclosures. They did not.

        FIG’s Payments to Inovo. Next, the government argues that a conspiracy can be inferred

from allegedly false and parallel statements relating to the FIG payments to Inovo, which Rafiekian

had characterized as “refunds” for “public relations and lobbying services that had not been

rendered by FIG but which Alptekin had been expecting.” But Flynn made no parallel statement



        12
            The government’s reliance on a single ambiguous statement in a single email—“[a] promise made is a
promise kept” (GEX 45A)—is far too circumstantial and speculative to support a guilty verdict, given Boston’s clear
and unrebutted testimony that an op-ed was outside the scope of the engagement.

                                                        26
Case 1:18-cr-00457-AJT Document 362 Filed 08/17/19 Page 32 of 54 PageID# 5120



on this issue, and Alptekin’s only “parallel” statement came in the form of a memorandum

Alptekin’s outside lawyer prepared on FARA issues. GEX 93B; Trial Tr. 238:22-239:1 (July 16,

2019), ECF No. 326. That memorandum noted that Alptekin had “argued Inovo should be

reimbursed for part of the retainer since both the Lobbying and PR components never

materialized,” but it stopped short of referencing any specific payments or characterizing them as

refunds. Nor was there any evidence to suggest that referring to these payments as “refunds” rather

than “consulting fees” was in any way material, or that Alptekin and the Defendant would have

any motive to lie about the characterization of these payments.

       Alptekin’s Alleged Coordination with Turkish Ministers. The government also argues that

both Rafiekian and Flynn lied to Covington by stating that the Turkish government was not

involved in the project, and by failing to disclose that Alptekin was coordinating with Turkish

government officials for the duration. [ECF No. 341 at 35]. Once again, that argument begs the

question by assuming that those statements were lies, despite a lack of admissible evidence that

Alptekin was actually coordinating with Turkish officials.     All of the admissible evidence on

which the government relies to argue that Rafiekian and Flynn lied to Covington was in the hands

of Covington when the law firm prepared the FARA forms. In language Covington chose, those

FARA forms accurately disclosed that (1) the engagement could be construed to principally benefit

Turkey, (2) FIG representatives met with Turkish officials in New York City, and (3) Alptekin

consulted with Turkish officials regarding the potential engagement of FIG. DEX 60 at 0001,

0026, 0031. If a conspiracy existed to hide Turkey’s supposed connection to the project, one would

expect both Rafiekian and Flynn to object to these disclosures—yet once again, there is no

evidence that either of them did so. See Trial Tr. 254:12-255:4 (July 16, 2019), ECF No. 326

(Kelner).



                                                27
Case 1:18-cr-00457-AJT Document 362 Filed 08/17/19 Page 33 of 54 PageID# 5121



                                                ***

       Whether each category is viewed in isolation or all the categories are viewed cumulatively,

the result is the same: there is simply no substantial evidence that would allow a rational trier of

fact to find Rafiekian guilty beyond a reasonable doubt. Because the government’s circumstantial

evidence is at least equally compatible with a “theory of innocence”—that Rafiekian agreed to act

solely on behalf of Inovo/Alptekin, and had never agreed to act at the direction or control the

Turkish government—the jury necessarily must have entertained a reasonable doubt, and the court

should enter judgment of acquittal. Glenn, 312 F.3d at 70.

               2.      There Was No Substantial Evidence of Conspiracy to File a False FARA
                       Statement

       As this Court has previously recognized in determining that the government had failed to

establish the existence of a conspiracy by a preponderance of the evidence, “what was disclosed

in the FARA statement is not sufficient to allow any inference of the alleged conspiracies,”

considering that its extensive disclosures included the following:

        (1) Turkey could be viewed as the primary beneficiary of FIG’s work;

       (2) FIG worked at the direction of and under the control of Inovo, a foreign
       principal;

       (3) FIG was aware that Alptekin and Inovo consulted with Turkish officials
       regarding potential work by FIG, and Alptekin introduced FIG officials to Turkish
       officials at a meeting on September 19, 2016, but Inovo had represented to FIG,
       through Inovo’s counsel, that no part of its fees paid to FIG was provided by any
       foreign government;

       (4) FIG’s work for Inovo pertained to both the business climate in Turkey and to
       Gulen;

       (5) Rafiekian and others participated in the drafting of the op-ed; and

       (6) Alptekin, through counsel, made representations concerning the retention of
       FIG that were not endorsed by FIG or its principals.



                                                28
Case 1:18-cr-00457-AJT Document 362 Filed 08/17/19 Page 34 of 54 PageID# 5122



ECF No. 292 at 29-30 (footnotes omitted). This Court further observed this was especially true

given that Covington had in its possession “the e-mails and other documents the government

contends reflects the alleged conspiracy.” Id. at 31.

       Nothing at trial changed those conclusions. Under this Court’s proffered jury instruction,

the test of whether the FARA filing was “materially” false “is whether in light of any false

statement or omission, the filed FARA registration statement and associated forms that have been

received into evidence failed to provide the information requested.” Final Jury Instruction No. 35

(emphasis added). As shown in the chart below, there was no substantial evidence offered to

demonstrate that the FARA filing failed to provide that information. On the contrary, viewed as a

whole, there can be no serious dispute that the FARA form, which was carefully prepared over

hundreds of hours of attorney time costing hundreds of thousands of dollars, disclosed all of the

information requested:

 Alleged False Statement or                      Actual FARA Filing Disclosure
         Omission

 “[FIG] understood the              •   The FARA filing disclosed in multiple places that the
 engagement to be focused               engagement “focused on Mr. Fethullah Gulen,” DEX 60
 on improving U.S. business             at 0001, 0025.
 organizations’ confidence
 regarding doing business in
 Turkey.” Indictment ¶ 62

 Failure to disclose Turkey         •   “[T]he engagement could be construed to have
 or Turkish ministers as                principally benefitted the Republic of Turkey . . . .” DEX
 foreign principals who                 60 at 0001;
 directed and controlled the
 engagement. Indictment             •   FIG met with members of the Turkish government in
 ¶¶ 56, 58, 59, 60, 63,                 New York on September 19, 2016. DEX 60 at 25-26, 31;

                                    •   “Alptekin consulted with officials of the Republic of
                                        Turkey regarding potential work by Flynn Intel Group.”
                                        DEX 60 at 0031;




                                                29
Case 1:18-cr-00457-AJT Document 362 Filed 08/17/19 Page 35 of 54 PageID# 5123



                                    •   “Flynn Intel Group does not know whether or the extent
                                        to which the Republic of Turkey was involved with its
                                        retention by Inovo . . . .” DEX 60 at 0031.

 Inovo did not request or           •   The op-ed was “based, in part, on the research conducted
 direct the op-ed. Indictment           by Flynn Intel Group under the Inovo engagement.”
 ¶¶ 57, 61.
                                    •   The op-ed addresses “subject matter related to the
                                        research that Flynn Intel Group conducted for Inovo”

                                    •   “[A] draft of the op-ed was shared with Inovo in advance
                                        of publication.”

                                    •   “No changes, other than technical edits, were made to the
                                        op-ed based on feedback from Inovo.”

                                    •   “To the best of our knowledge, Inovo did not
                                        communicate with the Republic of Turkey regarding the
                                        op-ed or provide the draft op-ed to the government.”

                                DEX 60 at 0026.


       Although the argument is presented here only in summary form because this issue has

already been extensively briefed elsewhere, see, e.g., ECF No. 195 (crime-fraud exception brief),

there was nothing new at trial demonstrating that the FARA form was materially false or

misleading. With respect to the government’s claim that the filing was false because the Inovo

representation was not truly about the Turkish “business climate,” for example, the evidence was

undisputed that there was a direct link in the minds of the project participants between Gulen and

Turkish economic stability. See, e.g., Trial Tr. 635:24-636:7 (July 17, 2019), ECF No. 331 (Miller:

“Q: There was a connection in your mind, I believe you testified on direct, between Gulen, the

coup, and economic stability in Turkey, correct? A: Correct. Q: And that was the understanding

at that first meeting? A: Yes. Q: And that was your understanding at subsequent meetings as

well? A: Yes.”); see also Rule 29 Brief [ECF No. 342] at 24-25.




                                                30
Case 1:18-cr-00457-AJT Document 362 Filed 08/17/19 Page 36 of 54 PageID# 5124



       With respect to the government’s contention that FIG falsely claimed that it did “not know

whether or the extent to which the Republic of Turkey was involved with its retention by [Inovo]

for the three-month project,” Indictment ¶ 58, the very next sentence of the FARA filing disclosed

Alptekin’s contacts with Turkish officials. DEX 60 at 0031. No evidence admitted at trial

suggested that (i) any communications with Turkey actually took place outside of the September

19 meeting in New York City, (ii) Rafiekian participated in, or had firsthand knowledge of, any

such communications, or (iii) Alptekin accurately conveyed the substance of any such

communications to Rafiekian. Quite frankly, given the absence of personal knowledge of anyone

at FIG regarding communications between Alptekin and Turkish officials, no competent counsel

would have drafted the FARA forms to suggest that anyone at FIG did have knowledge “whether

or the extent to which the Republic of Turkey was involved with [FIG’s] retention by [Inovo].”

       Finally, with respect to the government’s claim that certain statements about the op-ed were

misleading, it ignores the detailed description in the FARA filing itself, which belies the

government’s theory that Rafiekian intended the forms to be false (let alone willfully so). 13




       13
            The FARA form detailed the origin of the op-ed as follows:

       In late October and early November 2016, Gen. Flynn of Flynn Intel Group developed an op-ed
       article based, in part, on the research conducted by Flynn Intel Group under the Inovo engagement.
       The op-ed was not written or published at the request of, or under the direction or control of, Inovo,
       the Republic of Turkey, or any other party. No compensation was received for the publication of
       the op-ed. In addition to Gen. Flynn, Bijan Rafiekian and an editor, Hank Cox, participated in the
       drafting. Inovo, Mr. Alptekin, and the Republic of Turkey did not participate in the drafting.
       Nonetheless, the op-ed addresses subject matter related to the research that Flynn Intel Group
       conducted for Inovo, and a draft of the op-ed was shared with Inovo in advance of publication. No
       changes, other than technical edits, were made to the op-ed based on feedback from Inovo. To the
       best of our knowledge, Inovo did not communicate with the Republic of Turkey regarding the op-
       ed or provide the draft op-ed to the government. S.G.R. LLC Government Relations and Lobbying
       assisted Flynn Intel Group with placement of the op-ed with The Hill publication.

DEX 60 at 0026.

                                                        31
Case 1:18-cr-00457-AJT Document 362 Filed 08/17/19 Page 37 of 54 PageID# 5125



       Regardless, the ultimate question for the jury was not whether the FARA responses—which

were carefully (and expensively) crafted by a team of skilled professionals—contained something

the prosecution deemed false or misleading. Rather, the question was whether the FARA form

“failed to provide the information requested,” and there is no substantial evidence that the FARA

forms failed to do that. Indeed, Kelner testified that not only were the ultimate disclosures accurate

to his knowledge, Trial Tr. 286:2-292:8 (July 16, 2019), ECF No. 326, but that Rafiekian never

asked Covington to alter or omit any of the above disclosures from the filing. See Trial Tr. 254:12-

255:4 (July 16, 2019), ECF No. 326 (Rafiekian did not ask to change FARA statements regarding

Gulen); id. (Rafiekian did not ask to change FARA statements that representation could be

construed to have benefited government of Turkey, or that Alptekin may have been in contact with

Turkish officials); id. (Rafiekian did not ask to change statements about New York meeting’s

relationship to Project Confidence); id. (Rafiekian did not ask to change detailed description of

op-ed creation). The fact that Rafiekian left these disclosures undisturbed is incompatible with the

government’s theory that Rafiekian was conspiring with anyone else to willfully make false

statements.

       The tenuous nature of the government’s case is further highlighted by the Defendant’s slim

connection to the FARA filing itself: it was Michael Flynn, not the Defendant, who signed the

majority of the filings, while the Defendant signed and approved only a single short form statement

which contained virtually none of the statements that the government claims were false. Trial Tr.

201:21-202:15 (July 16, 2019), ECF No. 325 (Gilday); id. at 330:4-7 (July 16, 2019), ECF No.

326 (Kelner, testifying that the Defendant gave authority to sign the “short form registration” only);

see generally GEX 56, 58, 61, and 64 (FARA forms signed by Flynn); GEX 65 (short form

registration signed by Rafiekian).



                                                 32
Case 1:18-cr-00457-AJT Document 362 Filed 08/17/19 Page 38 of 54 PageID# 5126



       Lastly, even if one could conclude, contrary to the evidence, that certain aspects of the

FARA filing were materially false or omitted material facts, the government still cannot prove

Count One because it cannot prove that the Defendant agreed with another person that the FARA

filing should contain those false statements or omit those material facts, for the reasons described

above. This is particularly true because, as the Defendant has noted in prior briefing, the allegedly

false statements that Rafiekian made to Covington bear almost no relation to the false statements

or omissions that the government claims exist in the FARA filing. See ECF No. 195 at 20-21

(crime-fraud exception brief).

II.    THE COURT SHOULD GRANT A NEW TRIAL UNDER RULE 33

       As discussed above, the government has failed to proffer substantial evidence sufficient to

find Rafiekian guilty beyond a reasonable doubt on either count, and a judgment of acquittal under

Rule 29 is the appropriate outcome. “If the court enters a judgment of acquittal after a guilty

verdict, the court must also conditionally determine whether any motion for a new trial should be

granted if the judgment of acquittal is later vacated or reversed,” and in doing so “must specify the

reasons for that determination.” Fed. R. Crim. P. 29(d)(1). Regardless of whether it grants a

judgment of acquittal, the Court should grant Rafiekian a new trial under Rule 33, which permits

the court to “vacate any judgment and grant a new trial if the interest of justice so requires.” Fed.

R. Crim. P. 33(a).

       Here, the interest of justice requires a new trial for five reasons: (A) the jury’s verdict was

against the weight of the evidence, (B) the cumulative effect of the limited-purpose hearsay

evidence severely prejudiced Rafiekian; (C) the government improperly shifted the burden to

Rafiekian to prove his innocence, (D) the indictment was fatally defective because it failed to

specifically allege a critical element of Rafiekian’s illegal activity, and (E) certain aspects of the

final jury instructions misstated the applicable law.
                                                 33
Case 1:18-cr-00457-AJT Document 362 Filed 08/17/19 Page 39 of 54 PageID# 5127



       A.      The Evidence Weighed Strongly Against The Jury’s Verdict

       For all of the reasons discussed above in connection with Rafiekian’s motion for judgment

of acquittal, the government’s failure to offer substantial evidence supporting a guilty verdict also

warrants a finding that the verdict was against the weight of the evidence. Regardless of whether

the Court grants a judgment of acquittal, at a minimum it should grant a new trial under the court’s

“much broader” Rule 33 authority. See United States v. Campbell, 977 F.2d 854, 860 (4th Cir.

1992) (“When the motion [for a new trial under Rule 33] attacks the weight of the evidence, the

court’s authority is much broader than when it is deciding a motion to acquit on the ground of

insufficient evidence.”). Significantly, “[i]n deciding a motion for a new trial, the district court is

not constrained by the requirement that it view the evidence in the light most favorable to the

government.” Id. Thus, unlike Rule 29, “the trial court may grant relief if it determines that the

evidence—even if legally sufficient to convict—weighs so heavily against the verdict that it would

be unjust to enter judgment.” United States v. Souder, 436 F. App’x 280, 289 (4th Cir. 2011); see,

e.g., id. (reversing trial court’s grant of judgment of acquittal while upholding conditional grant of

new trial as against the weight of the evidence).

       The Court’s ruling excluding co-conspirator hearsay logically compels a finding that the

jury’s verdict was against the weight of the evidence with respect to Count One. By definition,

this Court has already found that the evidence, which did not support a conspiracy by a

preponderance of the evidence, contradicted the jury’s verdict. Indeed, considering that the Court

reached that judgment when considering all the hearsay for its truth, the government’s case must

necessarily be even weaker with same evidence excluded. The same is true with respect to Count

Two—the total absence of evidence of direction and control by Turkey, and the absence of any

evidence that Rafiekian knowingly acted as an unregistered foreign agent, demonstrates that the

verdict was against the weight of evidence on that count as well.
                                                  34
Case 1:18-cr-00457-AJT Document 362 Filed 08/17/19 Page 40 of 54 PageID# 5128



        Accordingly, regardless of whether this Court grants the Rule 29 motion, it should at a

minimum follow the logic of its co-conspirator ruling and find that, if the government could not

make a preponderance showing even when considering all the hearsay evidence for its truth, a

fortiori it cannot do so when that evidence is excluded. Because the evidence weighs so heavily

against the verdict of guilt beyond a reasonable doubt, a new trial should be granted.

        B.      The Government’s Excessive Introduction Of Inadmissible Hearsay For A
                Limited Purpose Requires A New Trial

        The sheer volume of inadmissible hearsay evidence the government introduced to the jury

for a limited purpose also warrants a new trial. Virtually all of the government’s key exhibits—

including every email exchange and Skype chat between the Defendant and Alptekin—were

hearsay. Through a pre-trial motion in limine and early on in testimony, Rafiekian objected to the

admission of this hearsay, but the Court allowed its admission—though solely for its effect on the

listener, rather than for its truth. Trial Tr. 130:2-131:2 (July 16, 2019), ECF No. 325 (Court’s initial

limiting instruction). The government made the most of that opportunity, introducing hundreds of

pages of emails containing Alptekin’s and Flynn’s hearsay statements and other clear hearsay

statements. See, e.g., Trial Tr. 723:3-9 (Courtovich describing Alptekin’s hearsay question, “What

am I going to tell Ankara?”).

        None of this hearsay evidence, however, was shown to actually have had any effect on

Rafiekian. See United States v. Sallins, 993 F.2d 344, 346 (3d Cir. 1993) (“[C]ourts have a

responsibility to assess independently whether the ostensible non-hearsay purpose is valid.”).

Moreover, “[t]he government’s identification of a relevant non-hearsay use for such evidence . . .

is insufficient to justify its admission if the jury is likely to consider the statement for the truth of

what was stated with significant resultant prejudice.” United States v. Becker, 230 F.3d 1224, 1229




                                                   35
Case 1:18-cr-00457-AJT Document 362 Filed 08/17/19 Page 41 of 54 PageID# 5129



(10th Cir. 2000). This rule undoubtedly applies here, as the jury would have found it very difficult

to ignore the hearsay statements for their truth.

          Indeed, the government in its closing argument repeatedly cited these hearsay statements

for their truth, despite the Court’s limiting instruction, in order to suggest that the government of

Turkey was directing and controlling the engagement. See, e.g., Trial Tr. 1122:6-8 (July 22, 2019),

ECF No. 351 (“What these e-mails tell you is that Alptekin is the conduit to the defendant from

the ministers of the Turkish government.”), id. at 1123:23-25 (“There’s a bunch of emails that

show that [Rafiekian] is in contact through Alptekin with the foreign ministers of Turkey . . . .”);

see also id. at 1144:2-1145:18 (repeating phrase “What am I going to tell Ankara?” three different

times).

          Upon Rafiekian’s objection, the Court repeatedly (and properly) instructed the jury not to

consider the hearsay for its truth. But “[w]hile juries ordinarily are presumed to follow the court’s

instructions . . . , in some circumstances the risk that the jury will not, or cannot, follow instructions

is so great, and the consequences of failure so vital to the defendant, that the practical and human

limitations of the jury system cannot be ignored.” Simmons v. South Carolina, 512 U.S. 154, 171

(1994) (citation and internal quotation marks omitted); see, e.g., United States v. Cass, 127 F.3d

1218, 1224 (10th Cir. 1997) (holding that the district court erred in admitting out-of-court

statements for their effect on listener because the admission of such statements was extensive, the

evidence went directly to the defendant’s guilt, and the government used the evidence in opening

statement and closing argument for the truth of the matters asserted); Becker, 230 F.3d at 1229

(similar).

           Here, it is highly likely that the practical limitations of the jury were strained by the task

of having to ignore the volumes of seemingly relevant—but unquestionably inadmissible—



                                                    36
Case 1:18-cr-00457-AJT Document 362 Filed 08/17/19 Page 42 of 54 PageID# 5130



hearsay evidence that comprised the bulk of the government’s case. Especially given how thin all

of the other evidence was with respect to Rafiekian’s connections to the Turkish government, it is

likely that the jury failed to heed the Court’s instruction not to consider the hearsay from Alptekin,

Flynn, and others for their truth. Moreover, the cumulative effect of this evidence ended up being

highly prejudicial to Rafiekian, given that the government centrally focused on this hearsay

evidence in its closing argument. The Court should order a new trial to cure this prejudicial error.

       C.      The Government Improperly Shifted the Burden to Rafiekian to Prove His
               Innocence

       A new trial should also be granted because the government made arguments improperly

shifting the burden of proof to Rafiekian. It is well established that “prosecutors must refrain from

making burden-shifting arguments which suggest that the defendant has an obligation to produce

any evidence or to prove innocence.” United States v. Saint Louis, 889 F.3d 145, 156 (4th Cir.

2018). That is exactly what the government did here.

       Initially, during the government’s examination of Special Agent Bryan Alfredo, the

government elicited testimony that strongly implied that Rafiekian was required to come forward

with evidence to prove his innocence:

       Q: Now, we heard from FBI Forensic Examiner Rosecrans, that he created an
       image of both of the defendant’s laptops that were seized pursuant to a warrant from
       the defendant. Did the government produce a copy of those images to the defense
       in this case?

       A: Yes, sir.

       Q: Were they produced in a manner that would allow the defense to do word
       searches of their own or conduct other methods of examination that Mr. Rosecrans
       talked about?

       A: I believe so.

       Q: And what about the FIG e-mails from Covington that Mr. Nadarajah testified
       about? Were those all turned over to the defense in this case?


                                                 37
Case 1:18-cr-00457-AJT Document 362 Filed 08/17/19 Page 43 of 54 PageID# 5131



      A: Yes, sir.

      Q: Were they produced in a manner that would allow the defense to do word
      searches and other methods of examination that Mr. Rosecrans talked about?

      A: Yes, sir.

      Q: What about the defendant's Gmail account? Were those provided to the
      defense?

      A: Yes, sir.

      Q: And were those produced in a decrypted form that Mr. Rosecrans was able to
      untangle?

      A: Yes, sir.

      Q: Were they produced in a manner that would allow the defense to do word
      searches of their own and do other methods of examination that Mr. Rosecrans
      talked about?

      A: Yes, sir.

      Q: What about Mr. Alptekin's Gmail account? Were all of those provided to the
      defense?

      A: Yes, sir.

      Q: Were they produced in a decrypted form?

      A: Yes, sir.

      Q: Were they produced in a manner that would allow the defense to do their own
      word searches and other examination that Mr. Rosecrans talked about?

      A: I believe so, yes.

      Q: What about other participants in the Turkey project, like Sphere? Were all of
      those provided to the defense?

      A: Yes, sir.

      Q: Were they produced in a manner that would allow the defense to do word
      searches and other methods of examination?

      A: Yes, sir.

      ****


                                            38
Case 1:18-cr-00457-AJT Document 362 Filed 08/17/19 Page 44 of 54 PageID# 5132



       Q: So, Agent Alfredo, just to shorten this up, with respect to all of the electronic
       evidence that you had in this case available to you, was all of that turned over to
       the defense?

       A: Yes, sir.

Trial Tr. 785:8-788:18 (July 18, 2019), ECF No. 333. Upon objection, the Court cautioned the

government that “the way [this evidence was] being presented does sound as if – you’re giving the

jury the impression that the defense should come forward with evidence of these items.” Id. at

787:24-788:4.

       Later, during its closing argument, the government used Alfredo’s improper testimony as

a springboard to argue that Rafiekian should have introduced evidence to rebut the government’s

case and prove his innocence:

       [W]hen they do choose to put on a case, you can presume that these fine lawyers
       here put on the very best case they possibly could, they possibly could to explain
       all of this. And what kind of explanation did you hear for this midnight-hour shift
       from truth to confidence, from the government of Turkey, yes, we’re working for
       the government of Turkey, to all of a sudden, no, it’s a completely separate thing.
       It sprang up out of nowhere. Just by happenstance happened to occur right at
       midnight, this thing with the government went away, and all of a sudden at
       midnight, we had this separate thing with Turkish businessmen. Astonishing bit of
       good luck.

       But you didn’t see any e-mails of that kind. As you heard, they had access to the
       very same evidence we did, the very same e-mails, those thousands, tens of
       thousands of e-mails that they had access to. Not a single shred of evidence did
       they choose to put in in their case trying to explain that midnight hour between
       August 11 and -- pardon me -- 10th and 11th.

       To be clear, our burden is to prove him guilty beyond a reasonable doubt, but if they
       put on a case, you can expect that it would be the best one they can, and it certainly
       wasn't much.

Trial Tr. 1180:20-1181:17 (July 22, 2019), ECF No. 351. Again, upon objection, the Court noted

its “concern[]” that this argument improperly shifted the burden to Rafiekian, and it agreed to

caution the jury that the jury instructions should control their deliberations. Id. at 1188:10-25,

1189:19-1190:3. The Court gave only a general instruction, however, and declined to specifically

                                                39
Case 1:18-cr-00457-AJT Document 362 Filed 08/17/19 Page 45 of 54 PageID# 5133



address or correct the government’s improper argument. See id. at 1189:19-23 (“Ladies and

gentlemen, in the instructions I gave you, I indicated that both sides may refer to the jury

instructions, but if what they tell you is different than what you're instructed by way of my

instructions, you obviously are to be bound by the instructions that I’ve given you.”).

       In determining whether a defendant’s due process rights were violated by a prosecutor’s

remarks, courts consider “(1) whether the remarks were, in fact, improper, and, (2) if so, whether

the improper remarks so prejudiced the defendant’s substantial rights that the defendant was denied

a fair trial.” Saint Louis, 889 F.3d at 156.

       There can be no real doubt that the government’s remarks were improper. “[T]he Due

Process Clause protects the accused against conviction except upon proof beyond a reasonable

doubt of every fact necessary to constitute the crime with which he is charged.” In re Winship,

397 U.S. at 364. For that reason, a defendant need not disprove the government’s case nor prove

innocence; indeed, the defendant need not put on any defense at all. See United States v. Simon,

964 F.2d 1082, 1086 (11th Cir. 1992). Nevertheless, during its case-in-chief, the government

strongly implied that Rafiekian had an obligation to wade through the same categories of evidence

Agent Alfredo described and come forward with exculpatory evidence. Later, in closing argument,

the government again argued that, despite Rafiekian’s counsel having the “very same evidence we

did, the very same e-mails,” there was “[n]ot a single shred of evidence [that] they choose to put

in in their case” in exculpation—stating quite explicitly that Rafiekian’s guilt was demonstrated

by his failure to “put in” proof of innocence. That line of argument is plainly improper.

       The question then becomes whether it was prejudicial, which turns on such non-exclusive

factors as “(1) the degree to which the prosecutor’s remarks had a tendency to mislead the jury and

to prejudice the accused; (2) whether the remarks were isolated or extensive; (3) absent the



                                                40
Case 1:18-cr-00457-AJT Document 362 Filed 08/17/19 Page 46 of 54 PageID# 5134



remarks, the strength of competent proof introduced to establish the guilt of the accused; (4)

whether the comments were deliberately placed before the jury to divert attention to extraneous

matters; (5) whether the prosecutor’s remarks were invited by improper conduct of defense

counsel; and (6) whether curative instructions were given to the jury.” St. Louis, 889 F.3d at 157.

Here, the offending remark in closing argument followed a lengthy elicitation of all of the

categories of evidence from which Rafiekian could have introduced evidence. That remark,

moreover, was prominently placed in the government’s closing arguments, in which the

government was emphasizing the event it contended was the origin of the central conspiracy in the

case. There is no suggestion that the remark was invited by any improper conduct by defense

counsel, and as noted, the general curative instructions did not address the specific offending point.

        Most importantly, as discussed at length above and as this Court has already recognized,

the case against Rafiekian was highly circumstantial and speculative. Given the absence of

concrete corroborative evidence supporting the charges, the government’s improper burden

shifting may well have misled the jury and made the difference between a verdict of guilty and not

guilty. The Court should grant a new trial to correct the government’s error.

        D.       The Superseding Indictment Is Defective Because It Fails to State an Essential
                 Element of the Charged Offense.

        A new trial should be granted because of an uncured defect in the Superseding Indictment.

Specifically, that Indictment fails to specify the statute or regulation Rafiekian violated that would

make his conduct anything other than a “legal commercial transaction,” an essential element of 18

U.S.C. § 951. 14



         14
            Although the Court has already denied Rafiekian’s motion to dismiss the indictment on a similar ground
(despite deeming it a “close issue,” ECF No. 292 at 24), Rafiekian respectfully makes this argument here because the
Court’s prior order did not address this specific argument regarding the impact of United States v. Daniels, 973 F.2d
272 (4th Cir. 1992).

                                                        41
Case 1:18-cr-00457-AJT Document 362 Filed 08/17/19 Page 47 of 54 PageID# 5135



       Count Two of the Superseding Indictment charges the Defendant with acting as an

unregistered agent of a foreign government in violation of 18 U.S.C. 951, while Count One(a)

charges Rafiekian with conspiracy to act as an unregistered agent. Section 951 exempts from

liability “any person engaged in a legal commercial transaction.” 18 U.S.C. § 951; see 28 C.F.R.

§ 73.1(f) (defining a “legal commercial transaction” as sales or exchanges “not prohibited by

federal or state legislation or implementing regulations”).

         As the Court correctly noted in its July 9, 2019 order, “the legal commercial transaction

limitation on Section 951’s coverage constitutes a substantive offense element rather than an

affirmative defense,” and therefore must be “alleged and proven by the United States in order to

establish a violation of Section 951.” [ECF No. 292 at 16]. Although the Superseding Indictment

itself failed to specify any regulations that rendered his underlying conduct illegal, the government

argued at the motion to dismiss hearing for the first time that the indictment adequately alleged

that Rafiekian acted illegally by failing to register under FARA. Deeming it a “close issue,” the

Court agreed, holding that the Superseding Indictment was sufficient because paragraphs 56-57

sufficiently “allege that the FARA statement that was filed failed to disclose, as required, that

Rafiekian had acted on behalf of the Turkish government.” ECF No. 292 at 24.

       With respect, the Court’s conclusion was error. Under similar circumstances, the Fourth

Circuit has held that an indictment is fatally defective—and justifies vacating a guilty verdict—

when it fails to specifically name the precise statutory offense that would render otherwise legal

conduct illegal. In United States v. Daniels, 973 F.2d 272 (4th Cir. 1992), defendant Daniels was

charged with transferring a firearm in violation of 26 U.S.C. § 5861(e), which made it unlawful

for any person “to transfer a firearm in violation of the provisions of this chapter.” Id. at 273-74.

Because the original indictment failed to specify which “provision[] of th[e] chapter” Daniels was



                                                 42
Case 1:18-cr-00457-AJT Document 362 Filed 08/17/19 Page 48 of 54 PageID# 5136



allege to have violated, the trial court permitted the government on the eve of trial (and over

Daniels’s objections) to amend the indictment to add a reference to the provision Daniels allegedly

violated, 26 U.S.C. § 5812(a) (providing that a firearm may not be transferred without a written

application, taxes, and approval by the Secretary of the Treasury). Daniels proceeded to trial and

was convicted on the § 5861(e) count.

        On appeal, the Fourth Circuit reversed Daniels’s § 5861(e) conviction and remanded with

instructions to dismiss the count. The court of appeals determined that, “[a]lthough the indictment

returned by the grand jury properly charged Daniels with the knowing transfer of a firearm, it

utterly failed to charge that Daniels had accomplished this transfer in violation of the provisions

of Title 26, Chapter 53, except by reference to § 5861(e).” Daniels, 973 F.2d at 275. It recognized

that “the mere citation to the statute of which the defendant is charged”—i.e., § 5861(e)—was

“insufficient to cure the failure of the indictment . . . because the citation alone does not insure that

the grand jury considered and found each of these elements,” including the required cross-

reference to § 5812(a). Id. The court acknowledged that this ruling may appear “hypertechnical,

especially in light of Daniels’ concession that he had adequate notice of the charges against him

and the fact that Daniels received a fair trial[.]” Id. at 276. Nonetheless, the court found the

“absence of prejudice . . . irrelevant.” Id. at 275. Under controlling precedent, Daniels was entitled

to an indictment before a grand jury that specifically named the statutory provision he allegedly

violated—and without one, reversal was mandatory. See id. at 275-76.

        As in Daniels, the indictment in this case is fatally defective because the Superseding

Indictment did not name, and thus the grand jury did not consider, an essential element of the

offense—namely, the statutory or regulatory provision demonstrating that Rafiekian engaged in

conduct other than a legal commercial transaction. It is undisputed that the Superseding Indictment



                                                   43
Case 1:18-cr-00457-AJT Document 362 Filed 08/17/19 Page 49 of 54 PageID# 5137



neither specifies the FARA provisions the government contends Rafiekian violated (22 U.S.C.

§§ 612(a) and 618(a)(1)), nor otherwise contends that Rafiekian acted in violation of FARA’s

registration requirements. Under Daniels, that circumstance requires reversal of his convictions

under both Count Two and Count One(a)—regardless of whether Rafiekian was adequately on

notice of the government’s theory, whether such a post-trial reversal of the verdict is considered

“hypertechnical,” or even whether Rafiekian suffered any prejudice.

       E.      A New Trial is Warranted to Correct Erroneous Jury Instructions

       The Court should also order a new trial to correct two errors in the final jury instructions.

To receive a new trial based on erroneous jury instructions, a defendant must show “both that the

instructions did not adequately state the law and that the error was prejudicial to him because the

jury was likely to be confused or misled.” United States v. White, 443 F.3d 582, 587 (7th Cir.

2006) (alteration omitted). Here, the jury instructions were erroneous in at least two respects: (1)

the instructions failed to provide an accurate definition of “materiality,” and (2) the instructions

failed to incorporate the relevant principles from the Supreme Court’s decisions in Liparota v.

United States, 471 U.S. 419, 426 (1985). Both errors were prejudicial.

               1.      The Jury Instructions Did Not Accurately Define “Materiality”

       Count One-(b) required the government to prove that Rafiekian conspired to make a

materially false statement or omit a material fact in a FARA filing. 22 U.S.C. § 618(a)(2). With

respect to the element of materiality, the Court instructed the jury:

       For the purposes of determining whether a false statement of fact or an omission of
       a fact was “material” the test of materiality is whether in light of any false statement
       or omission, the filed FARA registration statement and associated forms that have
       been received into evidence failed to provide the information requested.

Trial Tr. 1104:2-7 (July 22, 2019), ECF No. 351. This instruction failed to give sufficient guidance

to the jury. The common understanding of the word “material” connotes some level of importance,


                                                 44
Case 1:18-cr-00457-AJT Document 362 Filed 08/17/19 Page 50 of 54 PageID# 5138



significance, or ability to influence. See Black’s Law Dictionary (defining “material” to mean,

among other things, “[o]f such a nature that knowledge of the item would affect a person’s

decision-making; significant; essential”). When interpreting a statute, courts must give words their

“ordinary or natural” meaning. Leocal v. Ashcroft, 543 U.S. 1, 9 (2004). The Court’s instruction,

however, omitted the ordinary and natural meaning of the word “material.” Under the given

instruction, the jury was misled into believing that a conspiracy could be based on even trivial or

insignificant misstatements or omissions.        Indeed, the jury instruction appears to render

superfluous the word “material,” as any false statement or omission, no matter how immaterial,

could be described as failing to provide the information requested. See Rubin v. Islamic Republic

of Iran, 138 S. Ct. 816, 824 (2018) (“[A] statute should be construed so that effect is given to all

its provisions, so that no part will be inoperative or superfluous, void or insignificant.”).

       The failure to instruct the jury that a misstatement or omission must be significant,

important, or capable of influencing government action operated to Rafiekian’s prejudice. As the

Court has recognized, the disclosures in the FARA filing were robust, to the point that any

purported false statements therein were insufficient to allow an inference of a conspiracy. [ECF

No. 292 at 29-30]. As a result, any misstatements or omissions identified by the jury were likely

to be minor and unimportant—i.e., immaterial. The government, moreover, failed to introduce

any evidence that the alleged false statements and omissions in the FARA filing would have

influenced any government agency to act any differently. See Trial Tr. 186:19-24 (July 16, 2019),

ECF No. 325 (Gilday testifying that he takes no steps to investigate the information listed FARA

filings and has no authority to do so). Yet based on the Court’s instruction, the jury may have

found Rafiekian guilty based on minor inaccuracies that “failed to provide the information




                                                  45
Case 1:18-cr-00457-AJT Document 362 Filed 08/17/19 Page 51 of 54 PageID# 5139



requested,” but that would not have actually mattered to anyone. This was error, and the Court

should grant a new trial to correct it.

                2.      The Jury Instructions Failed to Incorporate Liparota

        The Court also erred in its formulation of the “knowledge” element of Section 951 by

failing to properly incorporate the Supreme Court’s holdings in Liparota. In Liparota, the Supreme

Court explained that when a statute “criminalize[s] a broad range of apparently innocent conduct,”

the government is required to prove that the “defendant knew he was acting in a manner not

authorized by statute or regulations.” 471 U.S. at 423, 426. Notwithstanding Liparota, this Court

held that, “since 951 is a general intent crime, it does not require that the defendant knew that the

filing itself was required, only that he knew that he had not provided the notification to the attorney

general.” Trial Tr. 1075:16-1076:10 (July 22, 2019), ECF No. 351. The Court thus instructed the

jury that the government was required to prove the following with respect to Rafiekian’s

knowledge:

        that Bijan Rafiekian acted knowingly, that is, that he knew he was a person who
        agreed to operate within the United States subject to the direction and control of a
        foreign government or official, and to engage in conduct other than a legal
        commercial transaction as defined in Instruction 35 that I’ve read to you, and that
        he knew that he had not provided prior notification to the attorney general.

Trial Tr. 1108:19-25 (July 22, 2019), ECF No. 351 (emphasis added).

        That was error. The statutory provision at issue in Liparota was also a general intent crime.

But the Supreme Court’s decision did not focus on that fact, but rather noted that the statute would

criminalize otherwise innocent behavior without a heightened mens rea. Accordingly, to protect

the accused, the statute had to be read to require the defendant knew he was acting in a manner not

authorized by the statute or regulations. Because the underlying conduct in this case—lobbying

and other commercial activities—is not inherently illegal unless one fails to register, the same rule

should apply. ECF No. 292 at 23.
                                                  46
Case 1:18-cr-00457-AJT Document 362 Filed 08/17/19 Page 52 of 54 PageID# 5140



        The Court’s error in declining to instruct the jury that it needed to find that Rafiekian knew

not only that he had not provided prior notification to the attorney general, but also that he was

acting in a manner not authorized by FARA or Section 951, prejudiced Rafiekian. As previously

discussed, the jury was presented with unrebutted evidence that Rafiekian consulted with

experienced attorneys and followed their advice. As a result, there was ample evidence from which

the jury could have found Rafiekian not guilty based on the fact that, even if what he did was

actually illegal because of a requirement to file under FARA, he never knew that his conduct was

unauthorized by statute or regulation. Had the jury been properly instructed, there is a strong

likelihood it would have found Rafiekian not guilty. The Court should grant a new trial to remedy

this defect.

                                          CONCLUSION

        The Court should grant Defendant’s motion for a judgment of acquittal under Federal Rule

of Criminal Procedure 29 as well as conditionally grant him a new trial. In the alternative, the

Court should grant Rafiekian’s motion for a new trial under Federal Rule of Criminal Procedure

33.



Dated: August 17, 2019                                        Respectfully submitted,

                                                       /s/
                                                       Mark J. MacDougall (Pro Hac Vice)
                                                       Stacey H. Mitchell (Pro Hac Vice)
                                                       James E. Tysse (VA Bar #73490)
                                                       John C. Murphy (Pro Hac Vice)
                                                       Adam A. Bereston (Pro Hac Vice)
                                                       Samantha J. Block (Pro Hac Vice)
                                                       Counsel for Bijan Rafiekian
                                                       Akin Gump Strauss Hauer & Feld LLP
                                                       2001 K Street, NW
                                                       Washington, DC 20006
                                                       Telephone: (202) 887-4000
                                                       Fax: (202) 887-4288

                                                 47
Case 1:18-cr-00457-AJT Document 362 Filed 08/17/19 Page 53 of 54 PageID# 5141



                                          E-mail: mmacdougall@akingump.com
                                                  shmitchell@akingump.com



                                          /s/
                                          Robert P. Trout (VA Bar # 13642)
                                          Counsel for Bijan Rafiekian
                                          Trout Cacheris & Solomon PLLC
                                          1627 Eye Street, NW
                                          Suite 1130
                                          Washington, DC 20006
                                          Telephone: (202) 464-3311
                                          Fax: (202) 463-3319
                                          E-mail: rtrout@troutcahceris.com




                                     48
Case 1:18-cr-00457-AJT Document 362 Filed 08/17/19 Page 54 of 54 PageID# 5142



                                CERTIFICATE OF SERVICE

       I hereby certify that, on the 17th day of August 2019, true and genuine copies of Defendant

Rafiekian’s Memorandum of Law in Further Support of Motion for Judgment of Acquittal

Pursuant to Federal Rule of Criminal Procedure 29 and in Support of Motion for a New Trial

Pursuant to Federal Rule of Criminal Procedure 33 were sent via electronic mail by the Court’s

CM/ECF system to the following:

       James P. Gillis
       John T. Gibbs
       Evan N. Turgeon
       U.S. Attorney’s Office (Alexandria-NA)
       2100 Jamieson Avenue
       Alexandria, VA 22314
       Telephone: (703) 299-3700
       Email: james.p.gillis@usdoj.gov
               john.gibbs@usdoj.gov
               evan.turgeon@usdoj.gov




                                                            /s/
                                                            Robert P. Trout (VA Bar # 13642)
